Case 5:18-cv-01526-SMH-KLH Document 123-2 Filed 02/03/20 Page 1 of 4 PageID #: 3729




                                                               EXHIBIT B
Case 5:18-cv-01526-SMH-KLH Document 123-2 Filed 02/03/20 Page 2 of 4 PageID #: 3730




                                                            EXHIBIT B
Case 5:18-cv-01526-SMH-KLH Document 123-2 Filed 02/03/20 Page 3 of 4 PageID #: 3731




                                                               EXHIBIT B
Case 5:18-cv-01526-SMH-KLH Document 123-2 Filed 02/03/20 Page 4 of 4 PageID #: 3732




                                                               EXHIBIT B
